Application for writ of habeas corpus denied upon the ground that the relator was duly tried and convicted of a criminal offense and duly sentenced. No appeal was taken. He now seeks by a writ of habeas corpus to review questions which were before, and were decided by, the court upon his conviction. That the relator is committed by virtue of a final judgment of a competent tribunal of original jurisdiction, and under sections 2016 and 2020 of the Code of Civil Procedure he is not entitled to the writ.